Citation Nr: 0305930	
Decision Date: 03/28/03    Archive Date: 04/08/03

DOCKET NO.  00-19 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina




THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for a back disorder 
and, if so, whether service connection is warranted.  




REPRESENTATION

Appellant represented by:	The American Legion







ATTORNEY FOR THE BOARD

K.M. Weida, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1944 to 
February 1946. 

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision by the 
RO.  

The Board remanded the case to the RO for additional 
development of the record in September 2001.  

Although the issue on appeal previously had been developed as 
though it was an original claim of service connection, the 
Board now finds that this treatment is not appropriate.  

The record shows that the RO most recently had declined to 
reopen the claim of service connection in a February 1999.  

Although the veteran was given written notification of this 
action, a timely appeal was not thereafter received.  That 
determination, therefore, became final.  See U.S.C.A. § 7105 
(West 2000).  

As a result, the veteran's current application must be 
considered a petition to reopen the claim of service 
connection.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2002).  

Consequently, the issue on appeal has been restyled as set 
forth on the first page of this document.  



FINDINGS OF FACT

1.  The new information added to the record since the 
February 1999 decision includes evidence that is relevant and 
probative to the issue at hand and is so significant it must 
be considered in order to fairly decide the merits of the 
claim.  

2.  The veteran is shown to have likely suffered a low back 
injury during service in World War II.  

3.  The veteran currently is shown to have a compression 
deformity of L1 that as likely as not is due to an injury 
during his period of military service.  



CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen 
the claim of service connection for a back disorder.  38 
U.S.C.A. § 5108 (West 2000); 38 C.F.R. §3.156(a) (2002).  

2.  By extending the benefit of the doubt to the veteran, his 
disability manifested by a compression deformity of L1 is due 
to an injury that was incurred in his military service.  
38 U.S.C.A. § 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2002).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Factual background

The veteran's service medical records show no complaints or 
findings of a back disability.  

An initial June 1964 VA examination report shows the veteran 
had complaints of having upper spinal pain and lower back 
pain.  Specifically, the veteran claimed that he injured his 
back during service and again three or four years prior to 
the examination.  The examiner diagnosed the veteran as 
having a history of fractured lumbar vertebrae.  

In July 1964 rating decision, the RO denied the veteran's 
original claim of service connection for a back disorder.  
The veteran was informed of this action and apprised of his 
appellate rights.  He did not file a timely appeal.  

In February 1999, the RO notified that his claim of service 
connection had not been reopened.  

The private medical records from Pickens Family Practice and 
Dr. Frederick Douglas, dated from 1983 to 2002, show 
treatment of the veteran for a back disorder and pain.  
Specifically, he had complaints of having back pain in 1989 
and 1992.  

In the 1992 treatment note, the veteran reported that he had 
injured his back in service.  In June 2000, the veteran 
received treatment for chronic low back pain reporting that 
he injured his back in the Navy and had experienced pain on 
and off since that time.  

Furthermore, in a June 2000 letter, Dr. Douglas reported that 
the veteran had injured his back in service and opined that 
it was possible that the veteran injured L1 at this time.  

In a March 2002 statement, the veteran indicated that he was 
not physically able to attend a scheduled VA examination.  

In September 2001, the veteran had complaints of back pain 
that was reported to be consistent with muscular pain.  
Likewise, in October 2002, the veteran continued to have 
complaints of back pain that affected his daily life 
activities.  

The medical records from Cannon Memorial Hospital, dated 1999 
to 2002, reveal that the veteran was diagnosed as having 
degenerative changes in the thoracic spine, mild to moderate 
multilevel degenerative disc disease, a mild compression 
deformity at L1, and a scoliosis.  


Analysis

Before discussing the merits of the veteran's claim, the 
Board must first analyze whether he has submitted new and 
material evidence to reopen his claim.

Historically, in February 1999, the RO determined that it had 
not reopened the veteran's claim of service connection for a 
back disorder.  The veteran did not appeal this decision, and 
it became final.  

A claim will be reopened if new and material evidence has 
been submitted since the last final decision on the claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 
(1996).  

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decision makers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  See also Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998) (expressly rejecting the standard 
for determining whether new and material evidence had been 
submitted sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)).  

In Elkins v. West, 12 Vet. App. 209 (1999), as since modified 
by the Veterans Claims Assistance Act of 2000, VA must first 
determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a) in order to have a 
finally decided claim reopened under 38 U.S.C.A. § 5108.  

VA must then proceed to evaluate the merits of the claim, but 
only after ensuring that the duty to assist under the 
Veterans Claims Assistance Act of 2000 has been fulfilled.  
See generally, Elkins, 12 Vet. App. at 218-19; Veterans 
Claims Assistance Act of 2000.  

The Board notes that, while changes have been made under the 
VCAA in regard to 38 C.F.R. § 3.156(a), the new regulation 
does not apply in this case because the veteran's claim to 
reopen a finally decided claim was not received on or after 
August 29, 2001.  Duty to Assist, 66 Fed. Reg. 45620, 45620 
(Aug. 29, 2001).  

In the case at hand, the evidence available for the RO's 
consideration in February 1999 included the veteran's service 
medical records, which, as stated above, reveal no subjective 
complaints or objective findings of a back disability.  
Likewise, the record contained the June 1964 examination 
report in which the veteran complained of a back disability 
related to service and medical records from Pickens Family 
Practice showing treatment for chronic low back pain.  

In June 2000, the veteran applied to reopen his claim of 
service connection for a back disability.  

The additional evidence received since the February 1999 
decision includes the medical records and letter from Dr. 
Douglas reporting that it was possible that the fracture 
residuals of L1 could have been related to his fall in 
service, and treatment records from Cannon Memorial Hospital 
diagnosing the veteran as having compression deformity at L1.  
.

The Board finds, on review of the additional material now of 
record, that new evidence has been presented that is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim of service 
connection for a back disability.

Once the veteran's claim has been reopened, the Board must 
then determine whether he is entitled to service connection 
given all the evidence that is of record.  

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  

The new law applies to all claims filed on or after the date 
of the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet finally adjudicated 
as of that date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); VAOPGCPREC 11-2000 (2000).  

In this case, the veteran has had an opportunity to submit 
evidence to support his claim on appeal in light of the 
above-noted change in the law and regulations.  

Accordingly, the Board determines that the change in the law 
does not preclude the Board from proceeding to an 
adjudication of the veteran's claim without further 
developing the claim, as the requirements of the new law and 
regulations have essentially been satisfied.  

In this regard, by virtue of the August 2000 Statement of the 
Case and March 2002 Supplemental Statement of the Case issued 
during the pendency of the appeal, the veteran and his 
representative have been advised of the law and regulations 
governing his claim, and have been given notice of the 
information, medical evidence, and/or lay evidence necessary 
to substantiate the claim.  

The RO also has made reasonable efforts to obtain relevant 
records adequately identified by the veteran; in fact, it 
appears that all available evidence identified by the veteran 
has been obtained and associated with the claims folder.  

Furthermore, the Board remanded this case in September 2001 
pursuant to this change in regulation and completed 
additional development in June 2002 to ensure the 
completeness of the record.  

Additionally, the RO scheduled the veteran for a VA 
examination in March 2002, but the veteran indicated that he 
was not able to physically make the examination and that he 
wanted the case decided on the materials already of record.

The Board also sent a letter to the veteran in December 2002 
notifying him that additional medical evidence had been 
received and that he had 60 days in which to respond.  The 
veteran's representative responded in February 2003, stated 
that there was no additional evidence or argument for 
consideration.

Moreover, there is no indication whatsoever that there is any 
existing, potentially relevant evidence to obtain, the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA, 
is not here at issue.  See Quartuccio v. Principi, No. 01-997 
(U.S. Vet. App. June 19, 2002) (addressing the duties imposed 
by 38 U.S.C. § 5103 (a) and 38 C.F.R. § 3.159). 

Hence, given the favorable action taken hereinbelow, without 
another remand to the RO for specific consideration of the 
new law, poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
claim is ready to be considered on the merits.  

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303(a), 
3.304 (2002).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).  

Furthermore, in granting service connection, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002).  

After carefully reviewing the evidence, the Board finds that 
the veteran's currently demonstrated back disability 
manifested by a compression deformity at L1 is shown as 
likely as not to be the result of his reported low back 
injury suffered during his military service in World War II.  

In this regard, his service medical records are negative for 
complaints or findings for a back disability.  

However, the first reported instance of a back disability was 
during the 1964 VA examination, when he also related a 
history of having had a back injury in service.  

Moreover, the veteran's private physician stated that it is 
possible that his current back disability could be related to 
a fall in service.  

Therefore, the Board finds that the evidence of record is in 
relative equipoise with respect to the veteran's claim.  By 
extending the benefit of the doubt to the veteran, service 
connection for a residual compression deformity of L1 is 
warranted.  



ORDER


New and material evidence has been submitted to reopen the 
claim of service connection for a back disorder.  

Service connection for a disability manifested by a 
compression deformity at L1 is granted.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

